By the Court,
Barnard, J.
The judgment was prima facie evidence that the draft was properly drawn and accepted by a duly authorized officer of the company.
When the judgment roll was offered in evidence, there was no objection on the part of the defendant in regard to the truth of every fact and allegation contained therein, but only that the judgment offered in evidence varied from the one sued on. That variance, as Justice Mullin remarked at the trial, was a slight one, and one entitled to no weight.
The point that the defendant should not be held liable because he was not a stockholder, is untenable. It rarely happens that the stock is in the first instance taken in the name of the owner, but by some one as a representative, and then transferred by assignment. The defendant’s name appeared on the stock book as a stockholder, and that was presumptive evidence that he was so. The burthen of proof was thrown then on the defendant. He failed to prove any fact whereby the force of the entry in the transfer book could be overlooked.
The judgment should be affirmed, with costs.